Citation Nr: 1542763	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-19 275	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from June 2002 to June 2006.


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts denying service connection for right ear hearing loss.  

The RO's March 2007 decision also denied benefits for left ear hearing loss and cervical spine joint pain.  In July 2013 the Board granted service connection to the Veteran for his left ear hearing loss, but remanded back the issues of service connection for right ear hearing loss and a cervical spine disorder to the RO.  The RO later implemented the Board's decision granting left ear hearing loss, conducted an additional audiological examination as directed by the Board, and granted the Veteran service connection for his cervical strain.  As the Veteran did not challenge the rating or effective date assigned to his left ear hearing loss or cervical strain, both issues are no longer before the Board and neither will be discussed in this opinion.

A review of the Virtual VA paperless claims processing system reveals additional records that have not been initially reviewed by the Agency of Original Jurisdiction (AOJ).  However, all Virtual VA records relevant to the Veteran's claim for right ear hearing loss were reviewed by the RO in its August 2013 decision as stated in the August 2013 Supplemental Statement of the Case (SSOC).  Furthermore, all additional documents in Virtual VA are either duplicates of documents in the paper claims file, or are irrelevant to the Veteran's claim for right ear hearing loss.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  See McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   



FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have right ear hearing loss, and that he therefore did not incur or aggravate right ear hearing loss as result of any incident of his active service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As noted above, the Board's July 2013 remand decision noted deficiencies in the July 2007 VCAA letter issued prior to adjudication.  However, the deficiency identified by the Board in the July 2013 remand decision was not relevant to the Veteran's service connection claim for right ear hearing loss, the only matter currently before the Board.  As such, the July 2007 provided adequate notice to the Veteran of the actions to take in support his present claim.  See id.

As for the VA's duty to assist the Veteran in proving his claim, according to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  In some cases a medical examination may also require an opinion as to etiology-the underlying medical cause of a particular disability or condition.  Cf. id.  In August 2013, VA conducted an examination of the Veteran assessing him for hearing loss in both ears.  This examination consisted of an audiogram and the Maryland CNC speech discrimination test.  Both tests measure whether a Veteran has incurred hearing loss of such a nature that, if service-connected, entitles him to VA disability compensation benefits consistent with 38 C.F.R. § 3.385 (2015).  In this case, the medical examiner did not provide an etiology opinion because the results of both the audiogram and the Maryland CNC test showed that the Veteran's hearing was within normal limits for both ears, and an etiology opinion was not required.  As such, the examination in this case was adequate to assist the Veteran in his claim.

Moreover, the Board's July 2013 remand decision directed the RO to procure additional records and to conduct another audiological examination because the Veteran reported his hearing had worsened since his September 2006 examination.  The RO obtained those additional records and provided the Veteran with an examination as discussed above.  When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, the Board is satisfied that the AOJ substantially complied with the remand decision.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (clarifying that the burden of showing that a notice error is prejudicial normally falls upon appellant).  Finally, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.


II. Standards Governing Evidentiary Analysis and Burden of Proof

Although the Board is required to state the reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  As such, the analysis herein focuses on the most salient evidence and explains what it either shows or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122 (2000). 

Accordingly, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

It is the Veteran's "general evidentiary burden" to establish the elements of his claim; in this case, the Veteran must establish the elements of service connection, which are outlined below in Part III.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, benefits can only be denied where the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  See id.  Additionally, when the positive evidence supporting a claim of benefits and the negative evidence indicating a denial of benefits is relatively equal, the Veteran is entitled to the benefit of the doubt and the claim should be granted.  See 38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Fagan, 573 F.3d at 1287; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  

A. Right Ear Hearing Loss

Impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the Veteran lacks a current diagnosis of hearing loss in his right ear that meets the above criteria.  See 38 C.F.R. § 3.385.  Specifically, on the authorized audiological evaluation in August 2013, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
5
15
LEFT
5
5
0
5
5

These results do not show a right ear hearing loss disability, because: (1) no single the puretone threshold is 40 decibels or greater; and (2) therefore less than three, of the puretone thresholds are less than 26 decibels.  See 38 C.F.R. § 3.385.  Additionally, the results of the speech recognition scores on the Maryland CNC Test reflect a score of 100 percent, which is well above the regulatory requirement of less than 94 percent.  Id.  Therefore, the first element of a service connection claim is not satisfied.
 
The Board acknowledges that in the post-remand brief submitted by the Veteran's representative in July 2015, the Veteran asserts that there are "major discrepancies" between the September 2006 audiological examination which found the Veteran to have a speech recognition score of 94 percent in the right ear, and 92 percent in the left ear, on the basis of which the Veteran was granted service connection for left ear hearing loss by the Board in July 2013.  The Veteran requests that this case be returned to the RO to explain this "dramatic" difference.

However, the Board disagrees that there are "major" discrepancies between the September 2006 audiological examination and the August 2013 audiological examination.  First, neither examination reflected puretone thresholds of 40 decibels or greater, or three or more puretone thresholds of 26 or greater, as is required for a finding of an impaired hearing disability.  Id.  Second, both examinations reflected puretone thresholds for both ears within 0 and 20 decibels for all relevant frequencies, and these results indicate normal hearing.  See id.  Finally, even if the Board were to solely consider the September 2006 audiological examination containing a 94 percent score in the right ear on the Maryland CNC speech recognition test, the Veteran's score would still not meet the regulatory requirements for an impaired hearing disability.  Id.  While the Veteran did assert that his hearing worsened in an April 2013 letter submitted by his representative, the Veteran submitted no lay evidence to support his claim, and has submitted no lay or other evidence challenging the results or procedures of the August 2013 examination.  As such, service connection for right ear hearing loss is not warranted here.

IV. Conclusion

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for right ear hearing loss.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for right ear hearing loss is denied.


ORDER

Service connection for right ear hearing loss is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


